Citation Nr: 0021233	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  00-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1974.  His DD-214, and separation record do not document 
service in either Vietnam, Southeast Asia, or in combat.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

From a review of the claims folder, it appears that the 
veteran in April 2000 submitted a claim to reopen the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  As that issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD is plausible.  


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In determining 
whether a claim is well-grounded, the credibility of the 
supporting evidence is presumed.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and the report of a March 1999 VA 
examination includes a diagnosis of PTSD, related to military 
service.  Under these circumstances, the Board finds that the 
veteran's claim is plausible and thus well grounded.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

In addition to the veteran's lay evidence of the alleged 
stressors, the record includes a medical opinion generally 
linking his PTSD to service.  (See the report of the March 
1999 VA examination).  While the veteran's lay testimony as 
to in-service stressors could suffice to well ground his 
claim, an award of service connection for PTSD requires more.  
Title 38, Code of Federal Regulations, Section 3.304(f) 
(1999) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed 
in-service stressor.  

The veteran contends that he has PTSD as a result of 
experiences during service.  In testimony offered at a video 
conference hearing before the undersigned Member of the Board 
and in written statements submitted to the RO, he has offered 
details of those events which he considered particularly 
stressful.  These incidents allegedly occurred during service 
and include being shot at on one occasion and witnessing his 
friend being killed.  To date, the RO has not, however, 
attempted to verify any of the alleged stressors reported by 
the veteran.  Thus, the Board finds that this case must be 
remanded so that the RO can attempt to verify the veteran's 
alleged stressors.  

The veteran further testified that he had received treatment 
for PTSD at VA medical facilities in California and New York, 
beginning in 1975.  From a review of the claims folder, it 
does not appear that complete treatment records have been 
obtained.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Finally, the Board notes that the veteran has testified that 
he was receiving Social Security Administration (SSA) 
benefits and indicated that he was no longer able to work, 
due in part to his PTSD symptoms.  To date, pertinent records 
in support of that decision have not been associated with the 
claims file.  As part of its obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all mental health 
care he has received since service.  
Based on his response, the RO should then 
attempt to procure copies of all records, 
which have not previously been obtained, 
from the identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO, and the veteran must be informed if 
any records requested cannot be secured.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO, and the 
veteran must be informed if any records 
requested cannot be secured.

3.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  Moreover, the veteran should 
directly address and provide precise 
details pertaining to the claimed 
incident during which he purportedly 
sustained a through and through calf 
wound while flying on board a C-130 in 
Southeast Asia, and the details 
pertaining to the incident when a 
colleague was killed while they walking 
together towards a house of prostitution.  

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

4.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be asked to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors. 

5.  Following the receipt of a response 
from the USASCRUR and the completion of 
any additional development suggested by 
that office, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined to have been 
established by the record.  If no 
stressor has been verified, the RO should 
so state.

6.  If and only if the RO finds that any 
stressor event or events have been 
confirmed, the RO should then schedule 
the veteran for a VA psychiatric 
examination to ascertain the nature of 
all current psychopathology.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner must be 
instructed that only these verified 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in PTSD.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  The examiner must identify the 
specific verified stressors that caused 
the PTSD and specify the evidence relied 
upon to determine the existence of the 
stressors.  A complete rationale for all 
opinions expressed must be provided.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



